PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kerr et al.
Application No. 13/841,515
Filed: 15 Mar 2013
For: CONTEXT AWARE RELEVANCE ENGINE WITH CLIENT-DRIVEN NARRATIVE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed December 10, 2020, to revive the above-identified application.    
                  
The petition is GRANTED.
	
The application became abandoned for failure to reply in a timely manner to the Notice of Non-Responsive Amendment mailed March 31, 2020, which set a shortened statutory period for reply of two (2) months.  No extension of times under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on June 1, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment filed on December 10, 2020, (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  

The application file is being forwarded to Technology Center Art Unit 3688 for further processing.

Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions